Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (US 2013/0209240) in view of Schroeder (US 2001/0032497) and Allen (US 2009/0148278).
Regarding claims 1, 5, 7, 10 , 11, 13, 14 and 19, McCaffrey teaches: 
A gas turbine engine (Fig. 1)
An engine case (Fig. 1, Fig. 7, abstract)
A replaceable rotor blade tip measurement device (threaded embodiment of Fig. 7; capable of replacement by unscrewing and replacing with similar structural) for a gas turbine engine (title, abstract), comprising:
A threaded section (292 which integrally also forms the shroud surface as described in ¶ [0057]) along an axis (axis of threads); and 
An integral tip along the axis (see tip, i.e. radially innermost, section of probe 210) extending through a blade outer air seal (Fig. 7, the collective structures shown are well known as a blade outer air seal) 


Schroeder is analogous prior art with a reasonable expectation of success to combine with McCaffrey as it is directed to the problem of measuring clearance in rotating bodies. McCaffrey teaches forming a clearance probe with an integral abradable tip which extends into the tip gap (¶ [0007])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify McCaffrey such that the tip of the probe 210 extends into the clearance gap and is formed of abradable protrusions, as taught by Schroeder, for the purpose of allowing for thermal expansion without damage being incurred to the sensor (¶ [0007]).
McCaffrey as modified fails to teach a specific shape to the abradable protrusions and therefore does not teach that they have an internal lattice structures of a honeycomb or multiple circle shape or that they have a predetermined porosity or open area with respect to a blade.
It is common in the art to form abradable with internal lattices that define a percent open area. Allen is exemplary of this and teaches multiple abradable lattice shapes (see Fig. 10-Fig. 14) including honeycomb (Fig. 12) and multiple circle (Fig. 11) each of these configurations has lattice voids which define an open area (Figs. 10-14) and a predetermined porosity with respect to a blade (determined by the shape, which is necessarily determined prior to/at forming, note that this is a product claim examined under MPEP §2113/4).
It therefore would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify McCaffrey to include the abradable section with an internal lattice structure of honeycomb (Fig. 12) or multiple circle (Fig. 11) shape, as this would be nothing more than a simple substitution of known shapes for forming abradable structures, i.e. protrusion vs. honeycomb/circle lattice, and would have yielded only the predictable result of the abradable tip being formed with a lattice shape known to be suitable in a gas turbine engine environment.

 Regarding claims 2 and 18, McCaffrey as modified further teaches a bolt head adjacent the threaded section (integrally formed surface 290 of larger diameter).
Regarding claim 3, McCaffrey as modified teaches all of the limitations as discussed above, but fails to teach that the abradable tip is 0.25 inches in diameter. However, Applicant has failed to disclose that having the tip at this specific size solves any particular problem or provides any synergy or unexpected result. As such, it would have been an obvious matter of design choice to one of ordinary skill in the art to further modify McCaffrey such that the tip is 0.25 inches in diameter and one of ordinary skill in the art would have the rational underpinning to perform such a modification in order to properly size the tip for operation. In support of the rationale above it is also noted that when the difference between the prior art and the claimed invention is merely a change in size which does not result in a differing function or unpredictable result a finding of prima facie obviousness is appropriate (see MPEP §2144.04).
Regarding claims 4 and 12, wherein the integral abradable tip is smaller diameter than the threaded section (McCaffrey Fig. 7).
Regarding claim 6, McCaffrey as modified teaches all of the limitations as discussed above including an abradable tip having a honeycomb/circle lattice geometry. McCaffrey as modified fails to teach a spiral geometry to the lattice. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify McCaffrey to have a spiral shape to the lattice prima facie  obviousness is appropriate. 
Regarding claim 8 and 20, as the honeycomb and circle patterns are known to be directly used as abradable surfaces of blade outer air seals (see Allen) the patterns of the modified McCaffrey then perform the same function in the same way with the same structure and are thus equivalents (see MPEP §2183).
Regarding claims 9, 15 and 17, the modified McCaffrey is silent as to the method of manufacture however the final shape of the claimed device and the modified McCaffrey are both an abradable lattice/clearance measurement device as such the prior presented rejection still makes obvious the limitation “the internal lattice geometry is additively manufactured” under the guidance given in MPEP §2113.
Regarding claim 16, McCaffrey as modified is silent as to whether there are a multiple of replaceable rotor blade tip clearance measurement devices circumferentially about the engine case. However, the engine is known to be divided into circumferential sectors (see e.g. Fig. 2). Further the repetition of the sensor would provide only the predictable result of providing clearance information at different locations. As such it would have been nothing more than an obvious duplication of parts to one of ordinary skill in the art prior to the effective filing date to provide the sensors at multiple circumferential locations as this would yield only the repetition of the clearance sensor function and the predictable result of merely providing that data for multiple locations.  Further it has been held that prima facie obviousness is appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding, US 4,804,905 teaches a clearance measurement system having circumscribed circular shape at the shroud and a thread; Zhe US 9,709,376 teaches a clearance measurement device within an abradable layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOODY A LEE JR/               Primary Examiner, Art Unit 3745